(2001). Here, the district court gave a limiting instruction before any prior
                    bad act testimony was presented. However, the first witness who testified
                    after that instruction did not address any prior bad acts; the next seven
                    witnesses testified to prior bad acts but there was no limiting instruction
                    immediately before their testimony. The district court provided another
                    limiting instruction before the jury deliberated. Although Dodd did not
                    object to the manner in which the district court instructed the jury, it does
                    not appear that she "explicitly waive[d] the limiting instruction prior to
                    the admission of the evidence" so as to relieve the district court of its duty
                    to properly instruct the jury.   Mclellan v. State, 124 Nev. 263, 270, 182
                    P.3d 106, 111 (2008). We agree with Dodd that the district court erred in
                    failing to give a limiting instruction immediately before the testimony
                    relating to Dodd's prior bad acts. We are not persuaded, however, that
                    this error had any injurious effect or influence on the jury's verdict in light
                    of the instructions provided and the overwhelming direct evidence
                    supporting Dodd's conviction. See id. at 269, 182 P.3d at 110 ("The failure
                    of the district court to issue a limiting instruction will be reviewed for
                    nonconstitutional error under NRS 178.598."). In particular, by providing
                    a limiting instruction before the jury heard any testimony regarding prior
                    bad acts, the district court guided the jury to avoid considering the
                    evidence for an improper purpose.      Tavares, 117 Nev. at 733, 30 P.3d at
                    1133; see Rhymes v. State,    121 Nev. 17, 24, 107 P.3d 1278, 1282 (2005)
                    (finding error harmless where the district court erred by failing to give a
                    bad-act limiting instruction at the time the testimony was admitted but
                    gave a limiting instruction prior to the jury being charged); Leonard v.
                    State, 117 Nev. 53, 66, 17 P.3d 397, 405 (2001) (providing that the jury

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    stew
                 shall be presumed to have followed its instructions). We conclude that no
                 relief is warranted on this claim.
                                Dodd argues further that the district court abused its
                 discretion in admitting testimony about an extramarital sexual encounter
                 between Dodd and Ryan Bonnenfant because this evidence of infidelity
                 would unfairly prejudice the jury against Dodd. Under NRS 48.045(2),
                 prior bad act evidence is not admissible to prove the character of a person,
                 but may be admissible to show "proof of motive, opportunity, intent,
                 preparation, plan, knowledge, identity, or absence of mistake or accident."
                 Here, the district court conducted a hearing outside the jury's presence as
                 required by Petrocelli v. State, 101 Nev. 46, 51, 692 P.2d 503, 507 (1985),
                 modified on other grounds by Sonner v. State, 112 Nev. 1328, 1333-34, 930
                 P.2d 707, 711-12 (1996) and superseded in part by statute as stated in
                 Thomas v. State, 120 Nev. 37, 45, 83 P.3d 818, 823 (2004), and determined
                 that the evidence was relevant to Dodd's motive to kill her husband, that
                 the prior bad act was proven by clear and convincing evidence, and that
                 the evidence was more probative than unfairly prejudicial.     See Bigpond v.
                 State, 128 Nev. , , 270 P.3d 1244, 1250 (2012) (discussing three
                 findings required to overcome presumption under NRS•48.045(2) that
                 prior bad act evidence is inadmissible). The record supports each of the
                 district court's determinations. Accordingly, we conclude that the district
                 court did not abuse its discretion in admitting evidence of Dodd's infidelity.
                 with Bonnenfant. See Braunstein v. State, 118 Nev. 68, 72, 40 P.3d 413,
                 416 (2002) (stating that decision whether to admit prior bad act evidence
                 is discretionary and will not be reversed absent a manifest abuse of
                 discretion).

SUPREME COURT
     OF

   NEVADA
                                                       3
(0) 1947A 4DP4
                            We reject Dodd's argument that the district court improperly
                relied on her apparent lack of remorse in imposing its sentence. Where
                the sentencing judge considers the defendant's lack of remorse in setting a
                sentence and the defendant maintains that she is not guilty of the offense,
                the sentencing judge violates the defendant's Fifth Amendment rights
                because the defendant will be unable to show remorse without giving up
                her right to not incriminate herself. See Brake v. State, 113 Nev. 579, 584-
                85, 939 P.2d 1029, 1033 (1995). Although such a violation constitutes an
                abuse of discretion that requires resentencing before a different district
                judge, id. at 585, 939 P.2d at 1033, the record in this case does not reflect
                a violation of Dodd's Fifth Amendment rights. The district judge's
                explanation of his sentence clearly shows that he regarded Dodd's conduct
                during the sentencing hearing as illustrative of her capacity for
                criminality and that it was her capacity for criminality that warranted
                sentencing at the high end of the statutory limits. This explanation shows
                that the district court did not impose a harsher sentence based on Dodds
                failure to express remorse, but rather that the sentence was based on
                Dodd's life, conduct, and mental and moral propensities, which are proper
                considerations at sentencing. See Denson v. State, 112 Nev. 489, 494, 915
                P.2d 284, 287 (1996). Thus, we conclude that the district court did not
                abuse its discretion in imposing its sentence.    See Randell v. State, 109
                Nev. 5, 8, 846 P.2d 278, 280 (1993) (reviewing the district court's
                sentencing determination for an abuse of discretion).
                            We also reject Dodd's argument that her sentence shocks the
                conscience. The trial court has wide discretion in imposing a sentence,
                and this court will uphold its determination absent a showing of an abuse

SUPREME COURT
     OF
   NEVADA
                                                      4
(0 1947A 4V10
                  of discretion.   Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379
                  (1987). Regardless of its severity, a sentence that is within the statutory
                  limits is not 'cruel and unusual punishment unless the statute fixing
                  punishment is unconstitutional or the sentence is so unreasonably
                  disproportionate to the offense as to shock the conscience."      Blume v.
                  State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson v.
                  State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.
                  Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                  that Eighth Amendment does not require strict proportionality between
                  crime and sentence; it forbids only an extreme sentence that is grossly
                  disproportionate to the crime). The district court sentenced Dodd in
                  accordance with the statutory parameters.         See NRS 193.165; NRS
                  200.030. Dodd has not challenged the constitutionality of those statutes,
                  and we are not convinced that the sentence imposed is so unreasonably
                  disproportionate to the offense as to shock the conscience. We therefore
                  conclude that the sentence is not cruel or unusual and that the district
                  court acted within its discretion.'


                        1 To the extent that Dodd argues, by footnote, that the district court
                  relied on uncharged "crimes" in sentencing her, we are not persuaded that
                  the record shows that the district court did, in fact, punish Dodd for
                  uncharged offenses in imposing this sentence, especially as the district
                  judge's explanation made clear the extent to which he was moved by his
                  perception of Dodd's moral character. See Denson, 112 Nev. at 494, 915
                  P.2d at 287 (holding that it is improper to impose a sentence that intends
                  to punish a defendant for uncharged crimes, while noting that such crimes
                  may be considered as part of a fuller assessment of the defendant's life and
                  moral propensities).



SUPREME COURT
      0F
    NEVADA
                                                        5
(0) 1947A 44119
                               Having considered Dodd's contentions and concluding that
                   they are without merit, we
                               ORDER the judgment of conviction AFFIRMED.




                                                                        C.J.
                                                ,Cgid
                                          Gibbons


                                                ,   J.         --7 Lir AXE
                   Pickering                                 Saitta


                   cc: Hon. David A. Hardy, District Judge
                        Washoe County Public Defender
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         6
(0) 194m    cep>